Citation Nr: 0806593	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pleurisy.

2.  Entitlement to service connection for bilateral inguinal 
hernias.

3.  Entitlement to service connection for residuals of a 
broken nose.  

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected disc bulging, L4-5.  

5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected osteochondritis with disc 
osteophyte complex at C4-5 and spondylitic bar at C5-6.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-operative residuals, 
anterior cruciate tear, left knee.  

7.  Entitlement to an initial (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1980 to June 1984, and had Army National Guard service from 
April 1991 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claims of entitlement to service connection for pleurisy, 
entitlement to service connection for bilateral inguinal 
hernias, and entitlement to service connection for residuals 
of a broken nose.  The decision also granted the claims of 
service connection for disc bulging, L4-5, assigning a 20 
percent disability rating; service connection for 
osteochondritis with disc osteophyte complex at C4-5 and 
spondylitic bar at C5-6, assigning a 20 percent disability 
rating; service connection for post-operative residuals, 
anterior cruciate tear, left knee, assigning a 10 percent 
disability rating; and service connection for bilateral 
hearing loss, assigning a 0 percent disability rating.  The 
grants of service connection were made effective from 
November 1, 2002.  The veteran perfected appeals as to the 
foregoing denials of service connection and the disability 
ratings assigned as noted above.  

In June 2007, the veteran appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned 
Veterans Law Judge in Washington, D.C.  The transcript of 
that hearing has been associated with the claims file.  

During the June 2007 Board hearing, the veteran offered 
testimony to the effect that his service-connected 
disabilities have precluded him from being able to work since 
he left the service in 2002.  These statements must be 
construed as a claim for a total rating based on individual 
unemployability due to service-connected disabilities.  This 
claim has not been adjudicated, and must be referred to the 
RO for appropriate action, to include any necessary 
development and initial adjudication.  

The issues of entitlement to service connection for pleurisy, 
entitlement to service connection for bilateral inguinal 
hernias, entitlement to a disability evaluation in excess of 
20 percent for disc bulging, L4-5, entitlement to a 
disability evaluation in excess of 20 percent for the 
service-connected cervical spine disorder, and entitlement to 
a disability evaluation in excess of 0 percent for bilateral 
hearing loss, and entitlement to a disability evaluation in 
excess of 10 percent for service-connected post-operative 
residuals, anterior cruciate tear, left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

A broken nose was not shown in service, and any current 
residuals of a broken nose have not been shown to be related 
to service or a disease or injury of service origin.


CONCLUSION OF LAW

Residuals of a broken nose disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim of entitlement to service 
connection for residuals of a broken nose, the RO provided 
the appellant both pre- and post-initial-adjudication notice 
by letters dated in April 2004, December 2004, September 2005 
and March 2006.  The notification substantially complied with 
all the requirements of Dingess v. Nicholson, as well as with 
the requirements set out in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claims and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While complete notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  

Although the veteran was not provided with an examination for 
the purpose of obtaining an opinion regarding the origin of 
the alleged residuals of a broken nose disability under 
consideration, the Board specifically declines to undertake 
further development to provide a medical examination to 
obtain such a medical opinion because there is no evidence of 
treatment for the claimed disorder in service, no medical 
evidence of current residuals of a broken nose, and no 
competent evidence that even suggests that there is a 
relationship between service and the claimed disability.  
Thus, there is no indication that it is related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In view of 
the absence of evidence of a chronic disability in service, a 
current disorder, and any nexus statements in the post-
service treatment records, any opinion relating any of the 
pertinent disability to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).

All known and available records relevant to the issue of 
entitlement to service connection for residuals of a broken 
nose has been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.


The Veteran's Contentions

The veteran alleged at the June 2007 Board hearing that he 
broke his nose on at least two occasions in service and that 
he currently has residuals of a broken nose.  He states that 
he did not report the injury in service because, in view of 
the rigorous activities that they undertook, it was 
considered by his fellow service members to be a minor injury 
that did not warrant medical attention.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background and Analysis 

Service medical records reveal no records of complaints, 
treatment, or diagnosis involving the veteran's nose, 
including any reference to a broken nose.  

Private medical treatment records dated in December 2003 from 
the Licking Memorial Family Practice reveal that the 
examination of the veteran showed a normal nasal mucosa, 
septum, and turbinates.  No diagnosis with respect to the 
veteran's nose was made at that time, and no such diagnosis 
is shown in the post-service medical records.  

The veteran believes that he has residuals of a broken nose, 
and that it is directly related to his experiences in 
service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serve no constructive purpose and need not 
be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there was no evidence of a broken nose in 
service, and no medical evidence of current residuals of a 
broken nose weighs heavily against the claim.  

Given the absence of competent evidence of current residuals 
of a broken nose, and in the absence of competent evidence 
that any such disability, if found, is related to an in-
service injury or disease, the preponderance of the evidence 
is against the claim for service connection; there is no 
doubt to be resolved; and service connection for residuals of 
a broken nose is not warranted.


ORDER

Entitlement to service connection for residuals of a broken 
nose is denied.


REMAND

The veteran's claim of entitlement to service connection for 
pleurisy was denied on the basis that there were no evidence 
of current physical findings related to the veteran's in-
service complaints of pleuritic chest pain with a diagnosis 
of pleurisy.  The veteran testified at the June 2007 Board 
hearing that he had recent treatment of pleurisy in December 
2006 at Lincoln Memorial Hospital in Lyric, Ohio.  The most 
recent treatment records from Lincoln Memorial Hospital are 
dated in 2003.  The veteran also indicated that he had 
treatment of pleurisy in 1999 or 2000 at the Knox Community 
Hospital in Mount Vernon, Ohio.  Medical treatment records 
identified by the veteran must be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(b).

Upon VA examination in June 2006, the veteran complained of 
occasional pain associated with bilateral inguinal hernias, 
but refused examination of his groin area, indicating that 
they were not bothering him at the time of the examination.  
The veteran's claim of entitlement to service connection for 
bilateral inguinal hernias has been denied on the basis that 
there was no evidence of current physical findings related to 
an in-service diagnosis of hernias.  At his June 2007 Board 
hearing, however, the veteran indicated that the disability 
has not resolved and he continues to experience pain, 
tenderness, and bulging in the inguinal area.  VA's duty to 
assist the claimant while developing his claims, pursuant to 
38 U.S.C.A. § 5103A, includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  The Board finds this 
to be the case with respect to the veteran's claim of service 
connection for bilateral inguinal hernias.  The Board further 
notes, however, that the duty to assist a veteran in 
developing evidence is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
refusal to be examined at the prior examination served only 
to deprive the Board of critical, clarifying medical evidence 
that might have helped establish his claim. 

At the June 2007 Video Conference Board hearing the veteran 
testified that his service-connected bilateral hearing loss 
had worsened significantly since the last VA examination.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling under the diagnostic 
code pertaining to limited motion.  A veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes pertaining to limited 
motion and instability.  At the June 2007 Board hearing, the 
veteran testified that his knee occasionally "gives out."  
VA examinations of the veteran's service-connected left knee 
in February 2005 and June 2006, however, provided no 
information regarding whether subluxation or lateral 
instability were present or absent in the veteran's left 
knee.  Further, the report of the June 2006 VA examination 
interpreted a Magnetic Resonance Imaging (MRI) study of the 
left knee as showing a thinning of the posterior horn of the 
lateral meniscus.  This evidence calls into question whether 
instability and/or arthritis of the left knee may be present.  
If so, the potential for an increased and/or separate rating 
of the left knee is for application.  

With respect to the veteran's service-connected cervical 
spine disorder and lumbar spine disorder, it is first noted 
that they have both been characterized in terms of 
intervertebral disc involvement.  Secondly, the veteran 
testified at his 2007 Board hearing that he has experienced 
such pathology as numbness and tingling in the lower 
extremities, as well as bowel and bladder control problems.  
These complaints clearly suggest the possibility that there 
may be neurological manifestations that are associated with 
the veteran's service-connected cervical and lumbar spine 
disabilities.  Diseases and injuries to the spine, to include 
intervertebral disc syndrome, can be rated based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under Diagnostic Codes 5235 to 
5243 with respect to limitation of the thoracolumbar spine.  
Significantly, however, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, may be rated separately, under an 
appropriate diagnostic code.  Consequently, it is incumbent 
upon VA to determine the extent of any neurological pathology 
that may be associated with the veteran's service-connected 
cervical and lumbar spine disorders.  38 U.S.C.A. § 5103A; 
See also Green v. Derwinski, 1 Vet. App. 121 (1991). 

Finally, it is noted that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
The RO provided the veteran post-initial adjudication of the 
increased rating issues on appeal by letter dated in 
September 2005.  This notice letter, however, did not discuss 
the specific criteria for the increased ratings at issue, 
thus, the duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

Based upon a careful reading the statements submitted by the 
veteran in support of his claims to date, it is unclear as to 
whether he is aware of the specific criteria that is needed 
for successful claims for the increased ratings at issue.  
Thus, it would be prudent to provide an additional notice 
letter discussing the criteria for the increased ratings in 
accordance with the holding in Vazquez-Flores, supra.  


Accordingly, this case is REMANDED for the following:

1.  Issue an additional notice letter in 
order to ensure that all notification and 
development action required by the 
38 U.S.C.A. § 38 U.S.C.A. § 5103A to 
include specific written notice of the 
rating criteria necessary for the 
increased rating claims at issue in 
accordance with Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  Obtain and associate with the claims 
file all VA and private treatment records 
for which the veteran provides adequate 
identifying information, including those 
from Lincoln Memorial Hospital in Lyric, 
Ohio from 2003, and Knox Community 
Hospital in Mount Vernon, Ohio, from 
2000.  

3.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA examination(s) to determine whether 
the veteran has an inguinal hernia 
(bilateral or unilateral) disorder, and 
if found, whether it bears any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  

The claims file, a copy of this remand, 
and any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review.

Based on the examination and review of 
the claims folder, the examiner must 
answer the following question:

Is it at least as likely as not (50 
percent probability), that any inguinal 
hernia found is (are) related to service 
on any basis?  A complete rationale for 
any opinions expressed should be 
provided.  

4.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed, 
including audiometric and word 
recognition studies.  The claims file, a 
copy of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disability.  The claims file, a 
copy of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiners for review.  Any 
indicated studies should be performed.  

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the 
knee locks and if so the frequency of the 
locking. 

A complete rationale must be provided for 
any opinion expressed.

6.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the severity of his service-
connected cervical and lumbar spine 
disabilities.  The claims file, a copy of 
this remand, and any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiners 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the veteran's 
service-connected cervical and lumbar 
spine disabilities.

The examiners should note the range of 
motion (in degrees) of the both the 
cervical spine and the lumbar spine 
through all planes.  The examiners must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiners are asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the neck or back is used 
repeatedly. All functional losses caused 
by service-connected cervical spine 
disability or lumbar spine disability due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

The orthopedic examiner should state 
whether there is ankylosis of the 
cervical or lumbar spine.  The examiner 
should indicate whether the veteran's 
age, body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, affect his normal 
range of motion of the cervical spine 
and/or the thoracolumbar spine.

The neurological examiner should identify 
any symptoms (including, but not limited 
to, any paresthesia or other neurological 
pathology in the veteran's upper or lower 
extremities, and/or any bowel or bladder 
impairment) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in both the 
cervical and lumbar spine.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.) 

7.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claims.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


